Citation Nr: 1124356	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-07 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran; D.S.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  In January 2010, the Board reopened the Veteran's previously denied claim and remanded the underlying issue (listed above) for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge in August 2009; a transcript of that hearing is associated with the claims folder.

The Board also notes that it previously rendered a decision as to the issue listed above in March 2011.  For reasons discussed below, it is now vacating that decision, and the following decision is to be promulgated as though the March 2011 decision was never issued.  


FINDINGS OF FACT

1.  On March 29, 2011, the Board issued a decision as to the issue of entitlement to service connection for hypertension, to include as secondary to migraine headaches.

2.  Relevant evidence was received by the VA prior to the promulgation of the March 29, 2011, Board decision but was not associated with the claims file; thus, it was not considered as part of the record of adjudication.  

3.  The competent and probative evidence fails to demonstrate that the Veteran's hypertension manifested during service, within one year of service separation, or is caused or chronically worsened by his service-connected migraine headaches.  


CONCLUSIONS OF LAW

1.  The March 29, 2011, Board decision addressing the issue of entitlement to service connection for hypertension, to include as secondary to migraine headaches, is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).  

2.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated; it is also not proximately due to or aggravated by service-connected migraine headaches.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).  

A Board decision was issued on March 29, 2011, which denied the Veteran's claim for service connection for hypertension.  A review of the record reveals, however, that evidence that was received by the VA on March 14, 2011, had not yet been associated with the file and was therefore not considered in adjudicating the Veteran's claim.  As such evidence relates to the issue on appeal, the Board vacates its March 29, 2011, decision in this matter.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

In view of the Board's order vacating the March 29, 2011, decision, a decision is being simultaneously rendered for the issue of entitlement to service connection for hypertension.  The decision will be entered as if the March 29, 2011, Board decision had never been issued.  

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that letters sent to the Veteran in August 2004 and March 2010 satisfied VA's duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, all notice should have been sent prior to the initial adjudication of the Veteran's claim in October 2004.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the March 2010, the entire record was reviewed and the claim was readjudicated in an August 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  Service records have been associated with the claims folder as well as all VA and non-VA treatment records identified by the Veteran as relevant to the current appeal, including records from the Social Security Administration.  He has not identified any additional relevant, outstanding evidence that needs to be obtained before deciding his appeal.  

In addition to the above, the Veteran was afforded a VA examination in June 2010 which the Board finds adequate for its purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the examining clinician provided an opinion regarding whether there is any causal relationship between the Veteran's hypertension and service-connected migraine headaches.  The clinician also opined as to the onset of the Veteran's hypertension and, more specifically, whether evidence supported a finding that it manifested during service or within one year of service separation.  These opinions were provided following an examination of the Veteran and a review of the claims file, and the rationale accompanying the opinions reflects consideration of scientific and medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction, the Board previously remanded this appeal in January 2010.  The purpose of this remand was to ask the Veteran to submit any additional evidence or information in support of his appeal, including supplementary opinions from Drs. B.K. and J.S.F., Jr. regarding the nature of any relationship between his headaches and hypertension.  The Board also directed the AOJ to obtain a VA examination which considered both the date of onset of the Veteran's hypertension and whether a secondary relationship existed between hypertension and service-connected migraine headaches.  

The record reflects that the aforementioned March 2010 VCAA letter contained the notice requested by the Board in its remand.  Similarly, the Veteran was afforded a VA examination in June 2010 and the Board has previously discussed that it finds it to be adequate for its determination.  It therefore appears that there was substantial compliance with the Board's January 2010 remand directives and it may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additional Evidence Received

The Veteran submitted additional evidence to the VA in support of his claim following the issuance of the August 2010 supplement statement of the case that was received at the Board in October 2010 and April 2011.  Although the Board acknowledges that it unsuccessfully sought a waiver of RO review of this evidence from the Veteran in November 2010, it has thoroughly reviewed the evidence submitted both in October 2010 and March 2011 and notes that while such records pertain to the current appeal, they are duplicative of evidence previously submitted by the Veteran.  As such, the Agency of Original Jurisdiction (AOJ) has already considered this evidence in various rating decisions and (supplemental) statements of the case and a remand for AOJ consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2010).  The Board may therefore proceed with a decision at this time.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for hypertension.  In statements and testimony received throughout this appeal, he asserts that his hypertension is causally related to his service-connected migraine headaches and, at a minimum, is aggravated by his headaches.  Alternatively, his accredited representative has presented an argument that his hypertension was present, but not diagnosed, during active duty service.  As discussed in more detail below, the Board finds that the preponderance of the evidence weighs against both theories of entitlement and, as such, his appeal must be denied.  

Pertinent VA laws and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Here, the Veteran's accredited representative contends that the Veteran's service treatment records contain a number of elevated blood pressure readings and that such evidence may be sufficient to establish an onset of hypertension during service.  In fact, service treatment records contain a multitude of blood pressure readings taken as part of regular physicals, emergency care, and consultations.  Further, many of these readings were taken coincident with complaints or treatment for headaches.  What is not present in the Veteran's service treatment records, however, is a diagnosis of hypertension or even a notation that any of the blood pressure readings taken during service were abnormally high.  Similarly, post-service treatment records contain a number of blood pressure readings without reference to being elevated or high.  The first contemporaneous evidence of any blood pressure abnormality is a March 1999 VA treatment record which indicates the Veteran is taking Diltiazem "for blood pressure and migraines."  Private records dated in 2000 show that he was diagnosed with hypertension.  

The Board acknowledges that it is not entirely clear from the March 1999 VA treatment record when the Veteran was first noted to have blood pressure problems.  However, the Veteran himself testified in August 2009 that he first started receiving treatment for hypertension in 1998.  Such evidence is competent to establish an initial diagnosis as the Veteran is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is nothing of record which suggests that it is not a credible statement.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (affirming that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

The fact that the contemporaneous medical and lay evidence fails to establish a diagnosis of hypertension (or even an indication of potential blood pressure problems) prior to 1998 preponderates heavily against a finding that the Veteran's hypertension had its onset during service or within the one-year presumptive period.  It is not, however, dispositive of the issue, and service connection may still be warranted if there is competent and probative evidence establishing an onset and/or link between the Veteran's hypertension diagnosed in 1998 and his military service.  See 38 C.F.R. § 3.303(d).  As to this issue, the Board finds that it must rely solely on medical evidence and cannot afford any competent weight to the Veteran's own lay assertions of hypertension during service.  While the Veteran may have been able to observe his blood pressure readings during service, he does not possess the requisite education and background to interpret whether such readings were abnormal and/or represented a diagnosed condition (i.e., hypertension).  See Jandreau, 492 F.3d at 1377; see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

None of the Veteran's contemporaneous treatment records or evidence submitted in support of his claim contains a medical opinion regarding the onset of his hypertension.  This issue was, however, addressed at a June 2010 VA examination obtained for this express purpose.  The examination report reflects that the claims file was reviewed in conjunction with an interview and examination of the Veteran.  The examiner noted that there was no objective evidence of hypertension in the Veteran's service treatment records or for many years after service separation.  The examiner concurred that the first contemporaneous evidence of hypertension was the March 1999 VA treatment record.  Thus, it was the examiner's opinion that it is less likely than not that hypertension manifested during service or within one year of service separation.  

Significant probative weight is to be afforded to the findings laid out in the June 2010 VA examination report with respect to the issue of a nexus between the Veteran's hypertension and military service.  In this regard, the examiner's opinion reflects consideration of an accurate medical history and provides a rationale for the opinion provided, relying on the objective medical evidence on file (i.e., blood pressure readings and clinical assessments).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, the competent medical and lay evidence does not establish a diagnosis of hypertension for more than ten years after service separation.  Thus, with consideration of the probative VA examiner's report, the length of time following service prior to any recorded blood pressure problems, and the absence of any medical opinion suggesting a causal link to the Veteran's service, the Board finds that service connection is not warranted as directly or presumptively related to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board's inquiry does not end here.  As previously mentioned, the Veteran has also claimed that hypertension may be secondarily related to service-connected migraine headaches.  Pertinent laws and regulations provide that service connection may be awarded when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).  Additionally, service connection is warranted for a disability which has been chronically worsened by a service-connected disease or injury.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that there was an amendment to the regulatory provisions governing secondary service connection during the pendency of this appeal.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Although the VA indicated that the purpose of the September 2006 regulatory amendment was merely to apply the Court of Appeals for Veterans Claims' (Court's) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the 2006 regulatory change amounts to a substantive change.  Because the Veteran's claim was received in July 2004, the Board will apply the version most favorable to the Veteran, which in the present case is the old version of 38 C.F.R. § 3.310.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

A review of the lay and medical evidence clearly establishes that there is some kind of relationship between the Veteran's hypertension and headaches.  In this regard, the contemporaneous medical evidence contains a number of records which indicate that the Veteran's blood pressure is often elevated when he experiences a headache.  Additionally, a March 2010 statement from a neurologist, Dr. B.K., indicates that uncontrolled arterial hypertension is one of many possible causes for headaches and that this appears to be part of the Veteran's disability picture.  Finally, a friend of the Veteran who is a paramedic testified in August 2009 that a migraine patient's blood pressure is generally checked during an evaluation because there is some established relationship between the two.  

While the Board acknowledges this relationship, it is important to note that none of the above evidence establishes that the Veteran's migraine headaches proximately caused his hypertension, which is one of the essential inquiries in this case.  In fact, the March 2010 neurologist statement appears to suggest that hypertension is the primary actor in the disability picture, leading the Veteran to experience headaches.  This is not to say that the neurologist's opinion supports an in-service onset of hypertension when viewed in conjunction with service treatment records which clearly document in-service headaches.  Rather, it appears that the Veteran may be experiencing more headaches since being diagnosed with hypertension because the latter disability (i.e., hypertension) is aggravating the former (i.e., service-connected migraines).  The Board will not belabor its point here as it has already discussed the competent and probative evidence which establishes a post-service onset of hypertension, but it will note that a January 2003 VA neurology note indicates that the Veteran experiences headaches precipitated by an increase in his blood pressure as well as headaches without any elevation in blood pressure.  As such, elevated blood pressure or hypertension does not appear to be a prerequisite for the onset of his headaches.  

The June 2010 VA examination report reveals that the issue of proximate cause was considered by the examiner, but ultimately found not to be likely.  In this regard, the examiner explained that migraine headaches do not cause hypertension.  And while the June 2010 VA examiner acknowledged that an individual's blood pressure is likely to rise during a headache as a response to pain, such elevation is only temporary and does not represent a chronic worsening as contemplated by VA regulations pertaining to aggravation of a nonservice-connected disability by a service-connected disability.  As such, it was the examiner's opinion that it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected migraine headaches.  

As above, the Board finds the June 2010 VA examiner's opinions should be afforded significant probative weight as to the issue of whether a secondary relationship exists between hypertension and migraine headaches.  The report reflects consideration of an accurate medical history and provides a rationale for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the Board finds that the contemporaneous evidence is supportive of the conclusions of the June 2010 VA examiner in that the contemporaneous records of Dr. B.K. indicate that the Veteran's blood pressure would return to normal following his headaches, thereby signaling only a temporary increase in his readings.  

The Board acknowledges the Veteran's own lay assertions that his hypertension is, at least in some part, the result of service-connected migraine headaches.  However, as a lay person, he is not competent to provide such evidence.  See Jandreau, 492 F.3d at 1377; see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And while the competent evidence suggests that there is a relationship between his hypertension and headaches, it does not establish that his migraine headaches proximately caused or chronically worsened his hypertension.  Rather, as discussed above, it appears that the Veteran experiences headaches as a result of uncontrolled hypertension and experiences temporary elevations in his blood pressure following the onset of a migraine headache.  Under these circumstances, the evidence preponderates against a finding service connection on a secondary basis.  

In reaching the above conclusions, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

Entitlement to service connection for hypertension, to include as secondary to migraine headaches, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


